Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Washington City 5. Feby: 1809.

The day after I wrote you from Baltimore, that is to say on Thursday, I came to this place; though in the Night at Baltimore I was taken so ill, that I was afraid I should be obliged to postpone for a day or two the completion of my journey—I am however now as well as usual.
The expedition with which I travell’d has given me two days more here than I expected when I left you—But they have been spent almost entirely in paying and receiving visits—which is no advancement to my business.
I am now going to dine at Mr: Boyd’s—They are all there and here tolerably well—
Ever affectionately, with love to the children & Kitty—yours.
John Quincy Adams.